Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-30-2006

Bilgin v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1051




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Bilgin v. Atty Gen USA" (2006). 2006 Decisions. Paper 1701.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1701


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL


                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                               ____________________

                                    NO. 05-1051
                               ____________________


                               AHMET SAMI BILGIN,
                                       Petitioner


                                            v.

                ATTORNEY GENERAL OF THE UNITED STATES

                               ____________________

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals
                             (Agency No. A78-573-559)
                              ______________________

                     Submitted Under Third Circuit LAR 34.1(a)
                                 January 18, 2006
               Before: ROTH, FUENTES and BECKER, Circuit Judges

                               (Filed January 30, 2006)

                             ________________________

                                     OPINION
                             ________________________

BECKER, Circuit Judge.

      Ahmet Sami Bilgin, a native and citizen of Turkey, petitions for review of an order
of the Board of Immigration Appeals (“BIA”) affirming without opinion an Immigration

Judge’s (“IJ”) denial of his applications for political asylum, withholding of removal, and

relief under Article III of the Convention Against Torture. We thus review the decision

of the IJ. See Berishaj v. Ashcroft, 378 F.3d 314, 322 (3d Cir. 2004).

       The IJ found no evidence to support a finding that Bilgin was or would be targeted

in Turkey. The IJ also found that Bilgin’s own testimony confirmed that he did not wish

to return to Turkey so that he could avail himself of potential educational opportunities in

this country. We must uphold the agency’s findings of fact where they are “supported by

reasonable, substantial, and probative evidence on the record considered as a whole,” Gao

v. Ashcroft, 299 F.3d 266, 272 (3d Cir. 2002) (citation omitted), and must treat those

findings as conclusive unless any reasonable adjudicator would be compelled to reach a

contrary conclusion. 8 U.S.C. § 1252(b)(4)(B). Put differently, to reverse the BIA’s

decision, Bilgin must show that the evidence he presented was “so compelling that no

reasonable fact finder could fail to find the requisite fear of persecution,” INS v. Elias-

Zacarias, 502 U.S. 478, 484 (1992). This standard requires the Court to affirm the

administrative decision unless the evidence not only supports the petitioner’s position, but

compels it “such that a reasonable fact finder would have to conclude that the requisite

fear of persecution existed.” Id. at 481 (emphasis added).

       We conclude that Bilgin did not meet this burden. Because the parties are fully

familiar with the background facts and procedural history we need not set them forth, and



                                              2
limit our discussion to our ratio decidendi. First, the incidents on which Bilgin relies are

insufficient to establish past persecution. He was not physically abused in any serious

degree, and his alleged detentions were relatively brief. Second, nothing in the record

compels the conclusion that Bilgin has a well-founded fear of future persecution. His

parents, younger brother and sisters have all remained in their homes without

consequence notwithstanding their own political activities. Third, Bilgin testified that it

was his desire to pursue further education that motivated his desire to remain in the

United States:

       Q.     Okay. So wouldn’t you be able to go back and work with your father
              in his textile factory?
       A.     I could, but I want to go and study.


       The petition for review will be denied.1




1
  Bilgin did not appeal to the BIA the IJ’s denial of his request for protection under the
Convention Against Torture, hence it is waived. At all events, in view of our discussion
in the text, the claim could not succeed.

                                              3